El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Luis Millán fué acusado de haber violado la niña de me-nos de 14 años de edad Elisa Yélez, que no era su esposa, apareciendo de la prueba que a eso de las nueve de la noche de uno de los días del mes de noviembre de 1923 Elisa Vélez abandonó la casa de su madrina Rosa Marrero, donde vivía, porque la regañó y se dirigía a la casa de una tía suya, siendo encontrada en un camino de un barrio de Lares por Luis Millán, Francisco Acevedo, Adelís Hernández y Luis Acevedo, que iban en un truck y la montaron en él y que más tarde al llegar al sitio de destino del truck Luis Millán la bajó de él y se la llevó a un pastito donde tuvo contacto carnal con ella llevándola después al truck donde la dejó y se marchó, habiendo tenido después en esa noche contacto carnal con Elisa Vélez en el truck Francisco Acevedo y luego-Adelís Hernández.
 Condenado Luis Millán por el delito que se le imputó estableció este recurso de apelación contra la sentencia y contra la resolución que le negó un nuevo juicio y para sostener sus recursos alega como primer motivo que fué error de la corte inferior permitir al fiscal que hiciera en el juicio preguntas capciosas en su interrogatorio directo a Elisa Yé-*891lez en violación del artículo 153 de la Ley de Evidencia, pero como el apelante no especifica cuáles son esas preguntas, no-sotros no escudriñaremos los autos en busca de las pregun-tas que él pueda considerar capciosas. La única pregunta hecha a otro testigo, Adelís Hernández, que se alega ser cap-ciosa es la siguiente: “¿Ella quiso ir?” Ese testigo estaba declarando que Luis Millán bajó a la niña del truck y se la llevó a un pasto ocurriendo entonces la pregunta “¿Ella quiso ir?”, que aunque sea capciosa no es perjudicial para el acusado porque imputándosele la violación por ser la niña de menos de 14 años no era de influencia en el caso que ella quisiera ir con él o no.
El segundo motivo de error se funda en haber permi-tido la corte inferior que el testigo Domingo Quiles relatara ante el jurado ciertas manifestaciones hechas por Francisco Acevedo. Esas manifestaciones fueron que la mañana si-guiente a la noche en que ocurrieron esos hechos, Francisco Acevedo hablaba de la muchacha con varias personas reuni-das en el truck y dijo que esa noche habían gozado mucho, que había estado la sangre que daba al pecho, y entonces él se la llevó al truck, Francisco Acevedo, y entonces la mucha-cha se quejó y dijo que no lo aguantaba; que cuando decía eso Francisco Acevedo en voz alta el acusado Millán estaba allí cerca arreglando el truck y podía oir la conversación y se sonreía.
El apelante sostiene que las manifestaciones hechas por Acevedo y declaradas por Quiles no eran admisibles porque no hacen referencia a él ni fueron hechas en su inmediata presencia. Sin embargo, de los autos aparece que fueron hechas por Acevedo en voz alta, que el apelante estaba cerca, que podía oirlas y que se sonreía cuando fueron hechas por lo que no puede sostenerse que las manifestaciones de Acevedo no fueron hechas en su inmediata presencia; manifes-taciones que no se refieren solamente a Acevedo pues dijo, en plural, que aquella noche habían gozado mucho, sin que Millán hiciera objeción y antes al contrario se sonreía, lo *892que puede considerarse como asentimiento a dichas manifes-taciones; y esas manifestaciones de Acevedo, que también fue acusado y condenado por violación de esa niña, eran ad-misibles porque no estaban faltas de conexión con la con-ducta del apelante cuando fueron hechas por Acevedo. En el caso de People v. Mallon, 103 Cal. 514, había sido permi-tido a dos testigos que declarasen ciertas manifestaciones hechas por Foran, que había sido acusado con Mallon de ataque para cometer robo, y se declaró lo siguiente:
“. . . . Esta declaración, por sí sola y sin relación alguna con la conducta del apelante al tiempo de hacerse las supuestas mani-festaciones, sería, sin duda, claramente de referencia e inadmisible. Pero es una regla ya establecida de derecho que si bien una mani-festación hecha en presencia del acusado no es admisible por ser prueba de un hecho narrado en tal manifestación, es admisible, pri-mariamente con el ñn de demostrar que el acusado asintió a tal manifestación, ya por consentimiento expreso, o con su silencio, o con tal conducta que claramente implicaba tal consentimiento. (People v. MeCrea, 32 Cal. 98; People v. Estrado, 49 Cal. 171.) Tal testimonio debe, sin duda, recibirse con cautela; si no es seguido por alguna prueba de la conducta del acusado debe eliminarse; y si el abogado del acusado lo solicita (lo que no se hizo en este caso) la corte debe instruir al jurado que tal manifestación se admite únicamente para probar el fin arriba indicado. Pero la corte no comete error al admitir tales manifestaciones desde el primer mo-mento. En el presente caso creemos que aparece claramente cuál era la conducta del acusado cuando Foran hizo sus manifestaciones, las que éste no negó. Durante la declaración de Crockett acerca de tales manifestaciones y después del abogado del acusado presen-tar una objeción, la corte dijo: ‘Asumo que se sabrá lo que este acusado dijo e hizo en el curso de la conversación;’ y la corte en-tonces preguntó al testigo: ‘¿Qué dijo este acusado?’ a lo cual el testigo contestó: ‘El no dijo nada cuando le dijeron eso,’ y des-pués el testigo dijo ‘Estábamos todos formando un grupo. El acu-sado, Mallon, no dijo nada.’ Después del testigo Donovan declarar a ciertas manifestaciones hechas por Foran al acusado, dijo que ‘éste no contestó nada.’ Y, además, que cuando el testigo le pre-guntó al acusado ‘¿Tú estabas allí?’ éste le contestó ‘Te imaginas que soy tan tonto que te voy a decir que estaba allí?’ ”
*893Otra alegación del apelante es que no habiéndose demostrado debidamente que el nacimiento de Elisa Vélez no está inscrito en el registro civil de Lares por ser insuficiente la certificación del registro de no aparecer inscrito y también la certificación del cura párroco de Lares de no constar en sus libros el acta de su bautismo, que según el apelante es el mejor medio de prueba de su edad de acuerdo con el artículo 320 del Código Civil, no debió ser admitida prueba oral como evidencia secundaria para probar su edad. Sin embargo, en el caso de El Pueblo v. Díaz, 19 D.P.R. 522, que era un caso por homicidio, se planteó esa cuestión y este Tribunal Supremo dijo que la declaración de los médicos que vieron el cadáver del interfecto era la mejor prueba de su muerte independientemente de cualquier certificación del registro civil; en El Pueblo v. Ruiz, 31 D.P.R. 312, por delito de acometimiento y agresión, también se hizo la misma alegación que en el presente caso y declaramos que el artículo 320 del Código Civil no era aplicable en casos de esa naturaleza y que se podía probar con testigos que el acusado era mayor de 21 años; y en Louisiana, donde rige un Código Civil como el nuestro, en el caso de State v. Romero, 117 La. 1603, 42 So. 482, en el que se trataba de un delito cometido con una mujer menor de 16 años, se dice en el syllabus que la evidencia oral de la edad de la mujer no es secundaria y que no es tal por el hecho de que pueda existir en un registro su partida de bautismo. En vista de lo expuesto no existe el error alegado y estimamos que la prueba oral fue suficiente para demostrar que, la perjudicada en este caso tenía menos de 14 años de edad cuando fué cometido el delito imputado al apelante, pues el perito doctor Seín manifestó que por el examen que hizo de ella entendía que tenía de 12 a 15 años de edad, sin poder afirmar que no tuviera menos de 14 años; la testigo Rosa Romero declaró que vino por primera vez a esta Isla en 1910, casada con don Celedonio Marrero, a vivir en el barrio de Mirasol de Lares en *894una finca de sn marido; qne muy cerca de la casa qne habi-taba vivían los padres de Elisa, la qne nació en mayo si-guiente de 1911 y fué bautizada en la finca por el cura de Lares al mismo tiempo qne otra niña llamada Prudencia Ruiz qne había nacido allí un mes antes y qne fué madrina de ambas niñas. También Juana Rodríguez declaró qne en esa época vivía en la casa de Celedonio Marrero y asistió como comadrona al nacimiento de Elisa y un mes antes al de Pru-dencia Ruiz; qne Elisa nació en mayo de 1911, lo qne recor-daba por una venta qne hizo, declaraciones qne están corro-boradas con certificación del registro civil creditiva de qne Prudencia Ruiz nació el 28 de abril de 1911, por lo qne Elisa tenía 12 años de edad en el 1923 en que' se dice haber sido cometida sn violación y por tanto qne era menor de 14 años.
El cuarto error alegado se funda en no haberse permitido cierta repregunta a una testigo y en haber sido negada la moción del acusado sobre absolución perentoria. A la testigo Juana Rodríguez se le repreguntó por la defensa del acusado si recordaba cuándo ocurrió el temporal de San Ciríaco, después de haber declarado que había ido a vivir al barrio de Mirasol de Lares en esa época y también se le preguntó en qué año habían tenido lugar los terremotos en esta Isla, repreguntas que no fueron permitidas y que alega ahora tenían por objeto demostrar que su declaración era amañada y que su credibilidad dejaba mucho que desear. Esa testigo había declarado antes a la misma defensa que fué a vivir al barrio de Mirasol de Lares el mismo año de la tormenta de San Ciríaco que sabe fué el 8 de agosto pero no se acordaba del año, y habiendo manifestado que declaró en otro caso contra Francisco Acevedo se le interrogó si recordaba que no supo contestar cuándo fué el ciclón de San Ciríaco, se opuso el fiscal a esa pregunta y sostenida su oposición por la corte se tomó excepción a esa resolución porque la defensa quería saber por qué decía que era el 8 de agosto. Es un hecho histórico del que tomamos conocimiento judi*895cial que el ciclón llamado de San üiriaco ocurrió el 8 de agosto de 1899 y como la testigo Rabia manifestado ya que no recordaba el año en qne tuvo lagar annqne sí el mes y el •día, no Irubo error en negar dicha pregunta toda vez que ha-bía sido contestada antes. La repregunta íeferente a los terremotos no fué negada por la corte y fué contestada por la testigo diciendo que no se acordaba qué año ocurrieron.
La moción de absolución perentoria se fundó en que no se había probado la edad de la perjudicada en la forma que exige la ley; que la declaración de la perjudicada y el testigo Adelís Hernández, que el apelante, considera como cómplice, no han sido corroboradas a los efectos de conectar al acusado con el delito que se le imputa, y en que toda *la prueba del fiscal tomada en conjunto resulta insuficiente para una condena.
Ya hemos dicho antes que la evidencia oral era admisible para probar la edad de la perjudicada. La declaración de Elisa Yélez fué corroborada por el Dr. Seín en cuanto a su reciente desfloración; por Adelís Hernández en cuanto a que el acusado Luis Millán fué el primero que tuvo contacto carnal con ella aquella noche, y con respecto a que ese testigo no fué corroborado, si era un cómplice, nos bastará decir que tal corroboración existió porque otro testigo, Domingo Qui-tes, declaró que oyó cuando Francisco Acevedo cerca de Mi-llán y pudiendo éste oirlo se jactaba de lo que habían hecho aquella noche con Elisa; y por último la prueba en conjunto era suficiente para ser sometida al jurado y no ordenar un veredicto de absolución perentoria pues como hemos dicho relacionaba al acusado con el delito, siendo la declaración de Elisa Vélez clara y precisa y no vaga y débil como dice el apelante.
En el quinto motivo de error se alega que es errónea la instrucción de la corte al decir al jurado lo siguiente: “En •este caso concreto que se ha sometido a vuestra consideraeión ustedes tienen que ver si la declaración de Elisa Yélez *896ha sido o no ha sido corroborada por la declaración de Ade-lís Hernández, si la presencia de Adelís Hernández al ama-necer del día en qne se cometió el hecho en el barrio de Bar-tolo es nn indicio de corroboración de qne él estaba allí pre-sente, si es nna corroboración de sn declaración; si las ma-nifestaciones de Domingo Quiles, el barbero, refiriéndose a las otras manifestaciones del otro coacusado Francisco Acevedo, de qne la sangre aquella noche había estado al pecho, había corrido, y la sonrisa de Millán en presencia de esas manifestaciones, en vez de protestar del hecho y negarlo, si eso es o nó es una corroboración; y, finalmente, si la decla-ración del Dr. Seín es o nó nna corroboración en cnanto al acto de la desfloración. Aquí el fiscal ha traído prueba de que no existe la prueba primaria con certificaciones nega-tivas, primero del registro civil, después de la iglesia, y nna vez probado esto ha probado con declaraciones o ha tratado de probar con la declaración de Rosa Marrero, con la decla-ración de la señora esta, partera, Juana Rodríguez Ramos, la partera, la edad de la joven Elisa Yélez. Ustedes apre-ciarán si esta prueba ha sido suficiente para llevar a vues-tro ánimo, más allá de toda duda razonable, que esta joven era menor de 14 años. Si todos estos elementos están pro-bados, entonces ustedes no tienen otro remedio que traer un veredicto de culpabilidad contra el acusado.”
Esas instrucciones no son erróneas, ni dice el apelante-por qué lo son, sino que desde el momento en que el juez afirma que hubo las manifestaciones de Domingo Quiles y la sonrisa de Millán, dan por ciertas y probadas esas declara-ciones e invaden la facultad del jurado; pero lo que hacía la corte era referirse a las declaraciones oídas por el jurado para decirle a éste que viera si había sido corroborada la declaración de Elisa Vélez. Lo mismo podemos decir de la segunda parte de las instrucciones copiadas en la que la corte no da por cierto que esté probada la edad de la perjudicada sino que dice al jurado que aprecie si la prueba a que se re-*897fiere lleva a su ánimo, fuera de duda razonable, que la joven es menor de 14 años.
El penúltimo motivo de error es por haber sido negadas ciertas instrucciones que presentó la defensa del acusado para ser sometidas al jurado.
De las ocho instrucciones solicitadas por el abogado del acusado la corte dió al jurado las cuatro primeras y negó las otras cuatro que dicen así:
“Quinto. Que de acuerdo con el art. 253 del Código de Enjui-ciamiento Criminal, no procede la convicción por declaración de un cómplice, a no ser que ésta sea confirmada por alguna otra prueba que por sí misma y sin la ayuda del testimonio del cóm-plice tienda a demostrar la relación del acusado con la comisión del delito; no siendo suficiente la dicha corroboración si sólo prueba la perpetración del delito por las circunstancias del mismo. Sexto. Que el jurado es el único juez para determinar si un testigo es o nó un cómplice. Séptimo. Que en estos casos el testigo (cómplice) actúa bajo promesa de inmunidad y que si bien es cierto que esta promesa es siempre, negada por el cómplice, su existencia se sospe-cha siempre. Octavo. Que la declaración de un cómplice en un proceso por violación no puede servir para corroborar la declara-ción de la ofendida, ni el testimonio de ésta puede ser suficiente para corroborar la declaración del cómplice.”
Todas las instrucciones negadas descansan en la base de que Adelís Hernández es un cómplice de Luis Millán en el delito de que éste es acusado; en que el artículo 253 del Có-digo de Enjuiciamiento Criminal dispone que no procede la convicción por la declaración de un cómplice a no ser que ésta sea confirmada por alguna otra prueba que por sí misma y sin la ayuda del testimonio del cómplice tienda a demos-trar la relación del acusado con el delito, no siendo suficiente dicha corroboración si sólo prueba la perpetración del delito o las circunstancias del mismo. En este caso no se dieron instrucciones al jurado respecto a que debía considerar si Adelís Hernández es un cómplice y si en caso afirmativo su declaración estaba corroborada o nó y que fuera el jurado quien debiera decidir si es cómplice. ¿Era ese testigo un *898cómplice del acusado para que se hiciera necesario dar al jurado las instrucciones que fueron solicitadas y negadas? Cómplice es la persona que está relacionada con otras en la comisión de un crimen y no encontramos en la evidencia el más pequeño vestigio de que hubiera concierto entre Luis Millán y Adelís Hernández para la comisión del delito im-putado a Millán ni de ayuda alguna a él por parte de Her-nández, pues lo que resulta es que los hombres que iban en el truck recogieron en el camino a Elisa Vélez y la subieron a él; que cuando el truck se detuvo en el barrio de Bartolo, tarde en la noche, se marchó Luis Acevedo y después Millán bajó a la niña del camión y se la llevó a un pasto donde la violó, llevándola otra vez al truck donde después de subirla se marchó; que allí quedaron Francisco Acevedo y Adelís Hernández hasta que amaneció habiendo tenido ambos con-tacto carnal con la niña, primero Acevedo y después Her-nández, hechos que de ser ciertos demuestran tres delitos de violación independientes uno de otro y sin conexión entre sí, por lo que si bien cada uno de ellos podría ser acusado de un delito de violación, no podían ser acusados Acevedo y Hernández por el acto realizado por Millán, siendo esta dis-tinción un medio para determinar si una persona es com-plice o nó de otra. 16 O. J. p. 671. Y como cuando los he-chos con respecto a la participación de un testigo en el cri-men imputado al acusado son claros e incuestionables es la corte la que debe determinar si dicho testigo es cómplice o nó (16 C. J. 677, párrafo 1370), y siendo claro en este caso que Adelís Hernández no era cómplice de Millán no cometió la corte inferior error al negar las mencionadas instrucciones relativas a complicidad.

En vista de lo expuesto la sentencia apelada no es con-traria a derecho y a las pruebas como se alega en el séptimo y ultimo error por el apelante y debe ser confirmada, lo mismo que la resolución que negó él nuevo juicio.

Los Jueces Asociados Señores Wolf y Hutchison, disin-tieron.